Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2008

Yulianti v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4807




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Yulianti v. Atty Gen USA" (2008). 2008 Decisions. Paper 259.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/259


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT




                                         No. 07-4807


                                      FNU YULIANTI,
                                               Petitioner

                                               v.

                  ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent




                       SUR PETITION FOR PANEL REHEARING


Present:      SLOVITER, STAPLETON, and COWEN, Circuit Judges


       The Joint Petition for Panel Rehearing filed by Petitioner and Respondent in the

above-entitled case having been submitted to the judges who participated in the decision

of this court, the petition for panel rehearing is granted.

                                                    By the Court,

                                                    /s/ Dolores K. Sloviter
                                                    Circuit Judge

Dated: November 5, 2008
CRG/cc: Joseph C. Hohenstein, Esq.
        Richard M. Evans, Esq.
        Nancy E. Friedman, Esq.